The title of Chapter 11516, Acts of 1925, expresses the subject of the Act to be to abolish the present municipal government of the City of Hialeah and to abolish the municipal government of the Town of Hialeah "and to create, establish and organize a municipality to be known and designated as the City of Hialeah, and to define its territorial boundaries, and to provide for its government, jurisdiction, powers, franchises and privileges, and to authorize the issuance of municipal bonds and for other purposes."
When the above statute was enacted, the Constitution of Florida contained the following provisions:
"The Legislature shall establish a uniform system of county and municipal government, which shall be applicable, except in cases where local or special laws are provided by the Legislature that may be inconsistent therewith." Sec. 24, Art. III.
"The Legislature shall have power to establish, and to abolish, municipalities, to provide for their government, to prescribe their jurisdiction and powers, and to alter or amend the same at any time." Sec. 8, Art. VIII.
"Each law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title." Sec. 16, Art. III.
"A wide latitude must of necessity be accorded the Legislature in its enactments of law; and it must be a plain case of violating the requirements of the organic law as to *Page 57 
titles of Acts before the courts will nullify statutes or portions thereof as not being within the purpose and scope of the subject as expressed in the title and of `matter properly connected therewith.'" Rushton v. State, 75 Fla. 422, 78 So. 345
(H.N. 1).
"If the language of the title considered with reference to the legislative intent as shown by the purpose and object of the Act, may by any fair intendment cover the subject of the Act, the courts will not because of an asserted defective title refuse to give effect to any matter contained in the body of the enactment that is germane to or properly connected with the subject of the law, where the title is not so worded as to mislead an ordinary mind as to the real purpose and scope of the particular enactment." State, ex rel., v. Vestel, 81 Fla. 625, 88 So. 477
(H.N. 5).
"If the title of an Act fairly gives notice of the subject of the Act, so as reasonably to lead to an inquiry into the body thereof, it is all that is necessary." State, ex rel., v. Vestel,81 Fla. 625, 88 So. 477 (H.N. 7):
"If the title of an Act expresses its subject with sufficient certainty to give reasonable notice of the purposes dealt with by such Act and of its scope, and reasonably leads to inquiry as to its contents, it is sufficient. The title need not be an index to the Act." Lainhart v. Catts, 73 Fla. 735, 75 So. 47 (N.H. 13).
"If the title to the Act fairly gives notice of the subject of the Act so as to reasonably lead to an inquiry into the body of the bill, it is all that is necessary. The title need not be an index to the contents of the bill or act." Ex Parte Pricha,70 Fla. 265, 70 So. 406 (H.N. 3).
See also State v. Quigg, 94 Fla. 1056, 114 So. 859; Hiers v. Mitchell, 95 Fla. 345, 116 So. 81; Whitney v. Hillsborough County, 99 Fla. 628, 127 So. 486. *Page 58 
"When a matter is so closely connected with the subject of the Act as to create a doubt whether it is not included within it, the courts will not consider the question whether the legislative action upon it violates the constitutional prohibition relating to the titles of laws." County Comm'rs v. Duval County, 36 Fla. 196,  18 So. 339.
See Butler v. Perry, 67 Fla. 405, 66 So. 150.
The powers expressly conferred upon the Legislature by Section 8, Article VIII, of the Constitution, constitute one broad general subject of legislative enactment; and the subject expressed in the title to Chapter 11516, Acts of 1925, embraces no more than the one comprehensive subject stated in the organic section, as it relates to a municipality at one place. The subject of the Act being expressed in the title of the Act, matters properly connected with such subject may by the terms of the Constitution be included in the Act; but only the "subject shall be briefly expressed in the title."
The comprehensive subject of legislative authority with reference to a municipality which is granted in the organic section covers the subject stated in the title of the Act, which subject included any power that may be granted to a municipality under the Constitution. Express legislative authority to establish and to abolish a municipality, to provide for its government, to prescribe its jurisdiction and powers, and to alter or amend the same at any time, includes the power to authorize the issuance of municipal bonds, and the means and method by which such bonds may be issued, is matter properly connected with the subject of authority to issue bonds.
By making the subordinate matter, "and to authorize the issuance of bonds," a part of the subject expressed in the title of the Act, does not make it necessary to state in the *Page 59 
title the means or method for the issuance of bonds, as whether the bonds shall be issued upon an approving vote of the proper electorate or by resolution of the city council or otherwise. The means and method to be used in issuing authorized bonds are matters properly connected with the issuance of bonds that are duly authorized; and the Constitution expressly authorizes such matters to be included in the body of the Act; but does not require matters properly connected with the stated subject to be also expressed in the title of the Act.
The fact that prior to the enactment of Chapter 11516, the municipality could issue bonds only upon an authorized vote of the prescribed electorate, did not make it necessary to express in the title a purpose to change the method of issuing bonds. So the title of the Act is not misleading. The Constitution expressly authorized the Legislature to alter or amend the charter powers of the municipality at any time; and the express reference in the title as a part of the legislative subject to authority to issue municipal bonds, gave ample notice that the power to issue bonds was designed to be given, and interested parties could examine the Act to ascertain the means by which authorized bonds would be issued, which matter could be included in the Act, but, being matter properly connected with authority to issue bonds, need not be expressed in the title.
The public is also held to notice of the provision of Section 24, Article III of the Constitution quoted above, which makes local laws affecting municipalities prevail over inconsistent general laws on the same subject.
Even if a general law required municipal bonds to be issued only upon an approving vote of a prescribed electorate, the Constitution in Section 8, Article VIII, expressly authorized the Legislature to prescribe the jurisdiction and *Page 60 
powers of a municipality and to alter or amend the same at any time. Such a special law providing a different means of issuing municipal bonds by a city would prevail over an inconsistent general law on that subject. And when the grant of authority to issue municipal bonds is expressed in the title of an Act, the Constitution expressly authorized matters properly connected with the subject of issuing bonds to be included in the body of the Act, without expressing such properly connected matters in the title of the Act. The law did not authorize the public to assume that no change would be made in the method of issuing bonds.
The title to Chapter 11516 is sufficient to cover Section 46 of the Act copied in the main opinion, and such title is not misleading as to such section. Therefore Section 16, Article III of the Constitution was not violated by incorporating Section 46 in the Act.
Questions of policy or of burdens imposed in enacting laws, when no provision or principle of the Constitution is thereby violated, are not subject to judicial review.
Rehearing denied.
TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, C.J., dissents.